Citation Nr: 0928264	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether there is entitlement to an effective date earlier 
than October 13, 2005 for the grant of service connection for 
the cause of the Veteran's death, to include based upon clear 
and unmistakable error (CUE) in a June 1993 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran rendered honorable service with the Philippine 
Commonwealth Army from October 1941 to April 1942 and with 
the Regular Philippine Army from March 1945 to February 1946.  
He died in September 1991.  The appellant is advancing her 
appeal as the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement (NOD) was filed in January 2008, a statement of 
the case was issued in July 2008, and a substantive appeal 
was received in August 2008.  The appellant did not appear 
for a Board hearing scheduled in July 2009.  

In reviewing the record, the Board notes that the June 1993 
rating action denying service connection for the cause of the 
Veteran's death is not part of the claims folder, although a 
copy had been in the file at the time of a November 1996 
Board decision on unrelated issues.  However, since that 
decision is no longer associated with the claims folder, it 
is not possible to ascertain the reasons for the prior 
denial.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1991; the death 
certificate indicates that pulmonary tuberculosis was a cause 
of the Veteran's death.  

2.  The appellant filed a claim for death benefits on October 
7, 1991.  

3.  At the time of the Veteran's death, a claim was pending 
for service connection for pulmonary tuberculosis; service 
connection for pulmonary tuberculosis was granted in August 
1992.  

4.  The June 1993 RO decision denying service connection for 
the cause of the Veteran's death did commit an error as to 
which reasonable minds could not differ.  


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for the cause of the Veteran's death was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.105 (2008).

2.  An earlier effective date of October 7, 1991, is 
established for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Criteria & Analysis

The appellant seeks an earlier effective date for service 
connection for the cause of the Veteran's death, alleging 
that CUE was committed in a June 1993 decision which denied 
service connection for the cause of the Veteran's death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Service connection may be established for the cause of a 
Veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310.

Generally, to prevail on a claim of service connection on the 
merits, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A claim for service connection for the cause of the veteran's 
death is a kind of service-connection claim, and hence the 
laws governing effective dates are applicable.  The effective 
date of a grant of service-connected death benefits shall be 
the date of receipt of the claim or the date on which 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of CUE to be valid, there must have been an 
error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id. Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k) (2008).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 
313-14.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Veteran died on September [redacted], 1991.  The death 
certificate notes that immediate cause of death was pulmonary 
tuberculosis, far advanced.  The certificate of death was 
signed by a physician.  

The appellant filed her claim for death benefits on October 
7, 1991.  

At the time of the Veteran's death, he had a claim pending 
for entitlement to service connection for pulmonary 
tuberculosis.  On an examination conducted in conjunction 
with that claim in April 1991, the impression was that he had 
pulmonary tuberculosis, moderately advanced, bilateral, with 
bilateral apical and left basal pleural thickening and 
adhesions, inactive.  By rating decision dated in August 
1992, the RO granted service connection for pulmonary 
tuberculosis, as secondary to service-connected pleurisy on 
an accrued basis.   

According to the death certificate, the immediate cause of 
the Veteran's death was pulmonary tuberculosis, far advanced.  
Since, as noted above, service connection was granted for 
pulmonary tuberculosis by the rating action of August 1992 
rating decision, there is evidence to support that a service-
connected disability contributed to cause the Veteran's 
death.  

It is certainly unfortunate that the subsequent June 1993 
rating action denying service connection for the cause of the 
Veteran's death is missing from the claims folder, and there 
is no indication that such absence is due to any fault on the 
part of the appellant.  Since that rating decision is no 
longer associated with the claims folder, it is not possible 
to ascertain the reasons for the prior denial of service 
connection for cause of death.  Regardless, the Board finds 
that the prior denial was clearly and unmistakably erroneous, 
because reasonable minds could not differ from a different 
conclusion, i.e., that far advanced pulmonary tuberculosis 
was a factor in the Veteran's death.  While there was 
evidence that he had other medical conditions which 
contributed to his death, there is no evidence to refute the 
presence of pulmonary tuberculosis and the fact that it was 
cited as a factor in his death.  Accordingly, entitlement to 
an earlier effective date of October 7, 1991, is warranted.

Veterans Claims Assistance Act of 2000

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the appellant as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the appellant as to the issue on appeal is being granted 
by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 


ORDER

An earlier effective date of October 7, 1991, is granted for 
service connection for the cause of the Veteran's death.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


